                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:18-cr-106-6
 v.                                             )
                                                )        Judge Travis R. McDonough
 BRADLEY WHALEN                                 )
                                                )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



         United States Magistrate Judge Susan K. Lee filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to

Counts One and Eighteen of the twenty-two count Indictment; (2) accept Defendant’s guilty plea

as to Counts One and Eighteen; (3) adjudicate the Defendant guilty of Counts One and Eighteen;

and (4) allow Defendant to remain on bond under appropriate conditions of release pending

sentencing in this matter (Doc. 168). Neither party filed a timely objection to the report and

recommendation. After reviewing the record, the Court agrees with Magistrate Judge Lee’s

report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate

judge’s report and recommendation (Doc. 168) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS

as follows:

      1. Defendant’s motion to withdraw his not-guilty plea as to Counts One and Eighteen of the

         twenty-two count Indictment is GRANTED;

      2. Defendant’s plea of guilty to Counts One and Eighteen is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of Counts One and Eighteen; and
4. Defendant SHALL REMAIN on bond under appropriate conditions of release pending

   sentencing in this matter which is scheduled to take place on August 9, 2019, at 2:00

   p.m. [EASTERN] before the undersigned.

   SO ORDERED.

                                        /s/Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                          2
